In a matrimonial action in which the parties were divorced by judgment dated August 6, 1999, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Balkin, J.) dated May 22, 2006, as denied his motion, in effect, to resettle the substantive or decretal provisions of an order dated March 4, 2002.
Ordered that the appeal is dismissed, with costs.
The order appealed from denied, inter alia, the plaintiffs motion, which was denominated as one to modify and amend an order dated March 4, 2002, but was actually one to resettle the substantive or decretal provisions of the order. The appeal must be dismissed, as no appeal lies from an order denying resettlement of the substantive or decretal provisions of a prior order (see Connolly v Connolly, 282 AD2d 703 [2001]; Scopelliti v Scopelliti, 250 AD2d 752 [1998]). Miller, J.E, Crane, Ritter and Lifson, JJ., concur.